                Case 1:20-cr-00147-VSB Document 27
                                                26 Filed 11/04/20
                                                         11/02/20 Page 1 of 1

                                               LAW OFFICES OF
                                       STEPHEN TURANO
                                                   ______

                                            sturano@turanolaw.com

 275 MADISON AVENUE                                                                                     60 PARK PLACE
 35TH FLOOR                                                                                                   SUITE 703
 NEW YORK, NY 10016                                                                                   NEWARK, NJ 07102
        _____                                                                                               ______

 TEL (917) 974-1781                                                                                    TEL (973) 648-6777
 FAX (212) 208-2981                                                                                    FAX (212) 208-2981
                                                                                                             ______

                                                                                        REPLY TO NEW JERSEY OFFICE


                                              November 2, 2020

By ECF                                                                               11/4/2020
The Honorable Vernon S. Broderick                           The status conference scheduled for November 13, 2020 is adjourned
United States District Judge                                to January 13, 2021 at 10:30 a.m. The adjournment is necessary to
Southern District of New York                               allow defense counsel to review discovery, and engage in any
40 Foley Square                                             discussions regarding a pretrial disposition. The Court finds that the
New York, NY 1007                                           ends of justice served by granting a continuance outweigh the best
                                                            interests of the public and the defendant in a speedy trial. Accordingly,
                 Re:   United States v. Rodriguez, et al.   it is further ordered that the time between November 13, 2020 and
                       Case No. 20 Cr. 147 (VSB)            January 13, 2021 is hereby excluded under the Speedy Trial Act, 18
                                                            U.S.C. 3161 (h)(7)(A), in the interest of justice.
Dear Judge Broderick:

        I represent Arsenio Genao Francisco in the above-referenced matter. The defense respectfully
requests that the Court adjourn the status conference currently scheduled for November 13, 2020, for 60
days to give defense counsel an opportunity to complete review of the discovery and to engage in
discussions regarding pre-trial disposition.

       For the same reasons, with the consent of Amy Gallicchio, Esq., counsel for De La Cruz
Rodriguez, and the Government, by AUSA Jun Xiang, having no objection, I move for a 60-day
adjournment of the status conference and to exclude time under the Speedy Trial Act until the next
scheduled status conference.

                                                                Respectfully submitted,

                                                                /s/ Stephen Turano
                                                                Stephen Turano
                                                                Attorney for Arsenio Genao Francisco

cc: Counsel for the Government (by ECF)
